 
 
I 
112th CONGRESS
2d Session
H. R. 5409 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2012 
Mr. Honda introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on certain wire containing 99.9 percent or more by weight of gold and with dopants added to control wirebonding characteristics. 
 
 
1.Certain wire containing 99.9 percent or more by weight of gold and with dopants added to control wirebonding characteristics
(a)In generalHeading 9902.7108 of the Harmonized Tariff Schedule of the United States (relating to wire containing 99.9 percent or more by weight of gold and with dopants added to control wirebonding characteristics, having a diameter of 0.05 mm or less, for use in the manufacture of diodes, transistors or similar semiconductor devices or electronic integrated circuits) is amended by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
